DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The Preliminary Amendment filed on 06/03/2020 has been received and placed of record.  Accordingly, claims 1-20 are pending in the instant application.

Claim Objections
Claims 7 and 15 are objected to because of the following informalities:
The recitation of “any one of claims” recited in claim 7, line 1 is suggested to be changed to -- claim --.
Similar problem exists for the same recitation recited in claim 15, line 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-6, 9-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Osborne (US 2005/0150289; art cited by applicant) in view of Morin (US 2014/0277956; art cited by applicant) or Chen et al (US 2021/0041239).
Regarding independent claim 1, Osborne, as shown in figure 3, teaches an inertial navigation method and system for an aircraft, comprising the step of receiving, by a first micro-controller unit (MCU), global navigation satellite system (GNSS) data from a GNSS receiver and first inertial measurement unit (IMU) data from a first IMU, the first IMU operating as a primary IMU ([0019]-[0022], an inertial reference unit (IRU) processor 58 (corresponding to the first MCU), receiving GPS data 102 (corresponding to the GNSS data, and inherently including the GNSS receiver) and inertial signals 60 (corresponding to the first IMU data) from a primary sensor unit 56 (corresponding to the first IMU, which is operating as a primary IMU), then providing hybrid GPS/inertial data 104 to an I/O unit 64, which routes the hybrid GPS/inertial data 104 to a hybrid GPS/inertial data output 106); receiving, by a second MCU, the GNSS data from the GNSS receiver and second IMU data from a second IMU, the second IMU operating as a redundant IMU; ([0019]-[0022], a secondary sensor unit 52, receiving the GPS data 102, wherein the secondary sensor unit includes MEMS gyroscopes and MEMS accelerometers (corresponding to the second IMU and second MCU) with sufficient accuracy to enable them to be a source of inertial data (corresponding to the second IMU data) and to enable aircraft operation in the event of a failure of the primary inertial data source (corresponding to operating as a redundant IMU); performing, by a localization module, a localization process to determine a location of the ADV based on the synchronized first IMU data and the GNSS data, or based on the synchronized second IMU data and the GNSS data in response to determining that the first IMU fails to operate properly ([0019]-[0022], a switching logic 54 (corresponding to the localization module), receiving the hybrid GPS/inertial data output 106 from the I/O unit 64 and a hybrid GPS/ inertial data output 108 from the secondary sensor unit, and being configured to switch output bus 70 from the hybrid GPS/inertial data output 106 to the hybrid GPS/inertial data output 108 if the primary sensor unit 56 has failed, wherein the output bus 70 routes one of the hybrid GPS/inertial data output 106 and 108 through connector 72 to other systems within the aircraft for computing a position of the aircraft). Osborne fails to teach the method is for operating an autonomous driving vehicle (ADV) and synchronizing the first and second IMU data with the GNSS and the location of the ADV is determined based on the synchronized first IMU data and the GNSS data, or based on the synchronized second IMU and the GNSS data. However, using inertial data and GNSS in ADV environment and using the synchronized the IMU data and the GNSS data for determining the location of the ADV is notoriously well-known in the art of ADV. For examples, Morin or Chen, from the same field of endeavor, teaches using inertial data and GNSS in ADV environment and using the synchronized the IMU data and the GNSS data for determining the location of the ADV. See Morin: fig. 3, [0028] and [0055] (a navigation system, comprising an INS subsystem 320 and a GNSS subsystem 325, wherein the INS subsystem 320 receives measurements from an IMU 315, and the data from the IMU 315 is time tagged by a counter 340 that is slaved to a GNSS-time clock 335, thus the inertial position based on the data is synchronized to a GNSS position; or Chen: [0040] and [0041] (performing a time synchronization operation on data obtained by the inertial navigation element and data obtained by the satellite navigation element. Real-time position determination, velocity determination and gesture determination with high sensitivity and high accuracy are achieved by integrated filtering estimation of GNSS/INS and a vehicle kinematics model.) Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Osborne by employing the teachings as taught by Morin or Chen so as to use the system in ADV environment since it is just and matter of intended use of the invention and to achieve real-time position determination, velocity determination and gesture determination with high sensitivity and high accuracy (Chen: [0041]). Moreover, it has been decided that selection of intended use of a prior art is an obvious expedient over the prior art. See M.P.E.P. 2144.07.
Regarding independent claims 9 and 17, the claims are corresponding apparatus claims and recite similar subject matter to claim 1. Therefore, similar rationale is applied as for claim 1. Moreover, Morin or Chen further teaches the ADV also comprises a perception and planning system, which includes a perception module to perceive a driving environment surrounding the ADV, and a planning module to plan a trajectory to autonomous drive the ADV to navigate the driving environment (claim 17) as such arrangements are inherent in the ADV in order to autonomously operate. See Morin: [0049] or Chen: [0041] and [0062].
	Regarding dependent claims 2, 10 and 18, Osborne as modified by Morin or Chen further teaches wherein synchronizing the first IMU data with the GNSS data comprises: deriving first GNSS timing data from the GNSS data; and timestamping the first IMU data using the first GNSS timing data. See Morin: [0067].
Regarding dependent claims 3, 11 and 19, Osborne as modified by Morin or Chen further teaches wherein synchronizing the second IMU data with the GNSS data comprises: deriving second GNSS timing data from the GNSS data; and timestamping the second IMU data using the second GNSS timing data. See [0067].
Regarding dependent claims 4, 12 and 20, Osborne as modified by Morin or Chen further teaches wherein the first IMU and the second IMU synchronize timing of the first IMU data and the second IMU data independently using the same GNSS data obtained from the GNSS receiver. See Osborne: fig. 3, where a single GPS data 102 is used for processing the first IMU data (56) and second IMU data (52); and Morin: [0067] or Chen: [0106] and [0107].
Regarding dependent claims 5 and 13, Osborne as modified by Morin or Chen teaches all subject matter claimed except to further teach wherein the first IMU is powered by a first power supply circuit and the second IMU is powered by a second power supply circuit that is different than the first power supply circuit. Instead, Osborne teaches a single power supply (fig. 3, 90) to power both first and second IMU (fig. 3, 56 and 52). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized to modify the system of Osborne as modified by Morin or Chen by using a separate power supply to power first IMU and second IMU in order to arrive at the claimed invention. Such modification would not involve any inventive feature since it is just a matter of design option to use separate power supply as there is no patent criticality to using separate power supply being recited. Moreover, it has been decided that separating of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (V)(C).
Regarding dependent claims 6 and 14, Osborne as modified by Morin or Chen further teaches all subject matter claimed except wherein the first IMU and the second IMU are mounted close to each other near a center of a rear axle of the ADV. Morin teaches the system being mounted on the vehicle (as long as the system is operational) but not at the locations as claimed. See Morin: [0011]. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized to modify the system of Osborne as modified by Morin or Chen by mounting the first and second IMU at the location on the vehicle as claimed in order to arrive at the claimed invention. Such modification would not involve any inventive feature since it is just a matter of arranging the components of the system on the vehicle and there is no patent criticality to the placement of the first and second IMU being recited. Moreover, it has been decided that a mere rearrangement of parts is an obvious expedient over a prior art. See M.P.E.P. 2144.01 (VI)(C).

Claims 7-8 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Morin et al (US 8,996,311) and Morin et al (US 2015/0268047) are cited because they are pertinent to the method and apparatus for operating ADV. However, none of the cited references teaches or suggests the further arrangements as recited in dependent claims 7-8 and 15-16.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) 272-3018. The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636